Citation Nr: 1639154	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-30 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left knee osteoarthritis status post lateral meniscectomy, prior to January 16, 2014.  

2.  Entitlement to a rating in excess of 30 percent for left knee status post total arthroplasty, from March 1, 2015.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to September 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO, granted a higher 20 percent rating left knee osteoarthritis status post lateral meniscectomy, effective December 14, 2009 (the date of the claim for increase); but denied service connection for left hip disability.  In March 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2011. 

In December 2012, the Veteran participated in an informal conference hearing with a Decision Review Officer (DRO) at the RO; the report of the conference is of record.

In April 2013, the DRO granted service connection for chronic left hip strain, and assigned initial 10 percent ratings, each, for limitation of extension and limitation of adduction, effective December, 14, 2009.  As this action resolved the claim for service connection for a left hip disability, and the Veteran has not expressed  disagreement with either the assigned rating or effective date, no claim involving a left hip disability remains before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In April 2013, the Veteran requested a Board hearing before a Veterans Law Judge. Thereafter, in a June 2014 communication, the Veteran withdrew his Board hearing request.  See 38 C.F.R. § 20.704(e) (2015).

In an April 2014 rating decision, the RO awarded a temporary total (100 percent) rating for a left total knee replacement from January 16, 2014, to February 28, 2015, and granted a higher 30 percent rating for left knee status post total arthroplasty, effective March 1, 2015.  In May 2014, the RO issued a supplemental SOC (SSOC) reflecting the continued denial of ratings for the left knee in excess of 20 percent prior to January 16, 2014, or in excess of 30 percent from March 1, 2014 (following termination of the temporary total rating assigned.

Although, following the total knee replacement, and recharacterization of the service-connected disability, the AOJ assigned a higher rating for the left knee, the Veteran has not been granted the maximum available benefit for left knee disability (which he is presumed to seek) exclusive of the period from January 16, 2014, to February 28, 2015, during which time the maximum 100 percent rating was in effect).  Therefore, the Board has characterized the appeal as now encompassing both matters set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  Prior to January 16, 2014, the Veteran's left knee osteoarthritis was manifested by flexion, at worst, to 90 degrees and extension to 15 degrees (even considering functional loss due to pain and other factors), and there was no competent, probative evidence of instability, ankylosis, impairment of the tibia and fibula, or genu recurvatum.

3.  From December 14, 2009 through January 15, 2014, the Veteran's left knee meniscectomy residuals included thinning cartilage, irregular meniscus with fluid, pain, and frequent episodes of locking, pain, and effusion.

4.  Since March 1, 2015, the Veteran's left knee status post total arthroplasty has been manifested by no more than overall moderate residuals consisting of complaints of pain, swelling and fluid, but not chronic residuals consisting of severe painful motion or weakness.  
5.  The applicable rating criteria are adequate to rate the Veteran's left knee impairment at all points pertinent to the current claim for increase, and no claim of unemployability ) due to the service-connected left knee has been raised in conjunction with the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for left knee osteoarthritis status post lateral meniscectomy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2015).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate, 20 percent rating for a disability comparable to dislocated semilunar cartilage, from December 14, 2009, through January 15, 2014, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5258.

3.  The criteria for a rating in excess of 30 percent for left knee status post total arthroplasty, from March 1, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5055.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).
The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).   

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A pre-rating letter dated in December 2009 provided notice to the Veteran regarding the information and evidence needed to substantiate his increased rating claim.  The letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, the letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

Also, the December 2009 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA treatment records and reports of VA examinations.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative and a December 2012 informal conference hearing report.  The Board finds that no further action to develop either claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background

The Veteran filed a claim for an increased rating for service-connected left knee disability-then characterized as left knee osteoarthritis status post lateral meniscectomy-in  December 2009.  

During a January 2010 VA examination, the Veteran reported left knee pain, swelling, locking, popping, and grinding.  He described flare-ups with swelling lasting for several days precipitated by overuse.  He stated that he was unable to run, repetitively bend his left knee, walk upstairs, or sit for a prolonged period of time.  He stated that he had no job restrictions due to his left knee pain. 

The ranges of motion of the left knee were recorded as flexion limited to 110 degrees, with pain, and extension limited to 15 degrees, with pain.  These ranges of knee motion remained the same following repetitions of motion.  The examiner indicated that all joints had no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner diagnosed left knee osteoarthritis and noted crepitus and popping.  The examiner also noted that muscle strength and reflexes were normal and that there was no evidence of left knee instability or tenderness.

VA treatment records dated in March 2010 and July 2010 document complaints of left knee pain. 

VA treatment reports dated from February 2011 through April 2011 include a March 2011 MRI report of the left knee, which shows ostearthritis, effusion, thinning cartilage, and irregular lateral meniscus with fluid.  These reports also show complains of pain, tenderness, and occasional swelling and buckling.  A private treatment provider noted mild functional symptoms.  Ranges of motion of the left knee were recorded as flexion to 135 degrees with pain at 130 degrees.  The medical reports show no evidence of effusion, deformity, or instability.  

During an April 2011 VA examination, the Veteran reported left knee pain, popping, locking, buckling, grinding, swelling, giving way, instability, stiffness, crepitus, inflammation, and weakness.  He reported flare-ups precipitated by prolonged standing, sitting, and walking.  He reported difficulty with movements that required him to reposition his knee and squatting from a standing position.  He reported that he was unable to run and required an assistive device for ambulation. 

The ranges of motion of the left knee were recorded as flexion from 45 degrees to 115 degrees, with pain, and extension to 45 degrees, with pain.  These ranges of knee motion remained the same for flexion following three repetitions; however extension was to negative 55 degrees, with pain.  The examiner reported tenderness to palpation of the inferior patella, osteoarthritis, and effusion requiring draining.  The examiner also reported that there was no objective evidence of dislocation or subluxation, instability, patellar abnormality, or ankylosis.  The Veteran reported that he is employed full time as civil service public employee.  Although the Veteran indicated that his employment required climbing a ladder, with which he had difficulty due to his left knee pain, he stated that he had not missed work.  The examiner opined that the Veteran's decreased mobility and pain impact the Veteran's occupation and daily activities. 

During a December 2012 VA examination, the Veteran reported left knee pain, popping, locking, buckling, grinding, and swelling.  He reported that his left knee pain was precipitated by prolonged standing, sitting, and walking more than half a mile.  He also reported that he had difficulty squatting from a standing, running, and that he required an assistive device for ambulation.  He stated that he was employed as a lock smith and that he was required to climb a ladder, which causes him left knee pain.

The ranges of motion of the left knee were recorded as flexion to 95 degrees with pain at 90 degrees and extension to 10 degrees.  These ranges of knee motion remained the same following three repetitions of motion and there was no additional limitation in the range of motion of the knee following repetitive use testing.  There was functional impairment of the left knee in terms of less movement than normal; pain on movement; and interference with sitting, standing, and weightbearing.  There was tenderness or pain to palpation for joint line or soft tissues.  There was left knee semilunar cartilage (meniscal tear) with frequent episodes of joint locking, pain, and effusion.  Muscle strength associated with knee flexion and extension was normal (5/5) and all knee joint stability tests were normal.  There was no evidence of subluxation, dislocation, or ankylosis.  There were left knee scars, but none of the scars were painful or unstable and the total area of all related scars were not greater than 39 square centimeters (6 square inches).  

VA physical therapy treatment records dated from April 2013 through November 2013 show complaints of left knee pain, swelling, popping, clicking, stiffness, occasional effusion, tenderness to palpation medial and lateral joint lines.  See, e.g., VA treatment record dated July 2013.  The ranges of motion of the left knee were recorded as flexion to from 120 to 135 degrees with pain.  There was no evidence of deformity, crepitus, instability, or weakness of the left knee.

VA and private treatment records dated in October 2015 documents the Veteran's complaints of left knee pain with swelling.  He reported that in January 2014, he underwent a total left knee replacement.  He denied instability and effusion.  He was diagnosed with iliotibial band syndrome of the left leg.  The ranges of motion of the left knee were recorded as flexion to 115 degrees with pain.

The Veteran was afforded a VA examination in April 2016.  He reported left knee swelling with fluid.  He stated that he exhibits flare-ups with swelling and pain occurring once every two weeks.  He indicated that he is unable to run or perform other types of similar activity.  He denied use of assistive devices for ambulation.  

The ranges of motion of the left knee were recorded as flexion to 140 degrees with pain and extension to 0 degrees with pain.  These ranges of left knee motion remained the same following three repetitions of motion and there was no additional limitation in the range of motion of the knee following repetitive use testing.  The VA examiner indicated that there was no functional impairment of the left knee.  The VA examiner stated that he was not able to indicate whether there was pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time or with flare-ups.  Muscle strength associated with knee flexion and extension was normal (5/5) and all knee joint stability tests were normal.  There was no evidence of ankylosis or muscle atrophy.  There was no evidence of a left knee semilunar cartilage (meniscal tear) condition.  An x r-ray report showed femoral and tibial components of arthroplasty and are in anatomic
alignment without evidence for loosening, moderate effusion, and suspect patellar tendon thickening. There were left knee scars, but none of the scars were painful or unstable and the total area of all related scars were not greater than 39 square centimeters (6 square inches).  The VA examiner opined that the Veteran's left knee disability impacts his ability to perform any occupational task due to his inability to sit or drive for prolonged periods of time. 

III.  Increased Ratings


Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation for distinct periods of time, based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, each following analysis is undertaken with the possibility that "staged rating" may be appropriate.  Here, the Veteran is receiving staged ratings for the periods of time prior to and after the temporary total rating that he received for his left knee replacement and hospitalization.

At the outset, the Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under code 5003, which provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved-here, for the knee, Diagnostic Codes 5260 and 5261.  When, however, the limitation of motion is non-compensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint (such as the knee) or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, a 0 percent (noncompensable) disability rating is assigned for flexion limited to 60 degrees, a 10 percent disability rating is assigned for flexion limited to 45 degrees, a 20 percent disability rating is assigned for flexion limited to 30 degrees, and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a 0 percent (noncompensable) disability rating is assigned for extension of the leg limited to five degrees; a 10 percent disability rating is assigned for extension of the leg limited to 10 degrees; a 20 percent disability rating is assigned for extension of the leg limited to 15 degrees; a 30 percent disability rating is assigned for extension of the leg limited to 20 degrees; a 40 percent disability rating is assigned for extension of the leg limited to 30 degrees; and a 50 percent disability rating is assigned for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a.

Other knee impairment including recurrent subluxation or lateral instability warrants a 10 percent rating is warranted if the disability is slight; a 20 percent rating if moderate; and a 30 percent rating if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, multiple ratings may be assigned under Codes 5003 and 5257.  Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the Veteran did not have limitation of motion of the knee meeting the criteria for a non-compensable evaluation under Codes 5260 or 5261, a separate evaluation could be assigned if there was evidence of a full range of motion "inhibited by pain." Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The General Counsel has also directed that separate ratings may be assigned if a particular knee condition causes both the limitation of extension and limitation of flexion of the same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).

Diagnostic Code 5258 provides for a single 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

IV.  Analysis

Historically, in a January 2002 rating decision, the RO awarded a 10 percent rating for left knee osteoarthritis status post lateral meniscectomy under Diagnostic Code 5260, for limitation of flexion.  Pertinent to the time period on appeal, in the April 2010 rating decision, the RO evaluated the left knee under Diagnostic Code 5261, for limitation of extension, and increased the Veteran's disability rating to 20 percent.  Following the left knee replacement, in an April 2014 rating decision, the RO granted a temporary total (100 percent) rating for a left total knee replacement from January 16, 2014, to February 28, 2015, and assigned a 30 percent rating for left knee status post total arthroplasty under Diagnostic Code 5055, effective March 1, 2015.

A.  Prior to January 16, 2014

Prior to the Veteran's left total knee replacement on January 16, 2014, he was assigned a 20 percent rating under Diagnostic Code 5261, for limitation of extension.  

Initially, the Board finds that a rating in excess of 20 percent under Diagnostic Code 5261, for limitation of extension, is not warranted.  The evidence shows that the Veteran was able achieve left knee extension to between 10 degrees to 45 degrees with pain.  To this end, in reconciling the various reports, the Board finds that the left knee extension to 45 degrees (that the Veteran achieved during the April 2011 VA examination) is an outlier when compared to othet contemporaneous left knee extension testing under the appeal period under consideration.  Thus, the left knee extension to 45 degrees does not accurately depict the Veteran's left knee symptoms.  See 38 C.F.R. § 4.2.  Notably, the Veteran reported left knee pain upon ranges of motion; nevertheless, there was no additional limitation in the ranges of left knee motion following repetitive-use testing.  All the measurements for extension of the left knee were no worse than 15 degrees.  As such, the Board finds that, for the period in question, the 20 percent disability rating under Diagnostic Code 5261 is appropriate, as the Veteran's limitation of extension was limited to, at worst, 15 degrees with pain.

The Board also finds that a separate, compensable rating under Diagnostic Code 5260, for limitation of flexion, is not warranted.  The Veteran's left knee disability was manifested by limitation of flexion to, at worst, 90 degrees with pain.  This would not warrant a compensable rating under Diagnostic Code 5260.  The Board must also consider whether there was additional limitation of motion during flare-ups that would warrant a higher rating under Diagnostic Codes 5260.  The above evidence reflects that the Veteran experienced significant flare-ups.  However, even considering painful motion, less movement than normal, and other functional impairment the Veteran was able to achieve flexion to, at worst, 90 degrees with pain.  

The Board acknowledges that the evidence reveals x-ray evidence of arthritis and complaints of left knee pain and tenderness.  Where a veteran has arthritis and complains of pain on motion, he may be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton, at 25 Vet. App. 1.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton, supra; Id.  In this context, the Court has also held that, when read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 reflect that painful motion of a major joint caused by degenerative arthritis is deemed limited motion, even though no actual limitation of motion is demonstrated.  See Lichtenfels, at 1 Vet. App. 484, 488.  In this case, the currently assigned 20 percent evaluation contemplates these factors and findings; and in the absence of virtually any other symptomatology or functional impairment; there is no basis for a higher rating based on these considerations.

The Board further finds that, for the period under consideration, no higher or additional rating is warranted under Diagnostic Code 5257, for lateral instability or subluxation.  Although the Veteran reported left knee instability during VA examinations, VA examiners affirmatively stated that there was no objective evidence of instability on examination.  Moreover, the Board recognizes that the Veteran reported episodes of locking, popping, grinding; nevertheless, physical examinations noted in the January 2010 and April 2011 VA examinations report revealed that stability testing was within normal limits.  Additionally, subluxation was not found on objective examination.  

The Veteran is competent to report knee symptoms within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  However, he is not competent to self-diagnose lateral instability or subluxation, as these are these diagnoses fall outside the realm of common knowledge of a lay person, that is, these diagnoses involve internal muscle and joint processes that cannot be identified by mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  As such, the Board finds that the VA examiners' opinion regarding the presence of instability or subluxation are more probative than the Veteran's reported symptoms.  Accordingly, since the medical evidence of record is negative for instability or subluxation, the Board finds that a separate disability rating under Diagnostic Code 5257 is not warranted.

Furthermore, absent evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum., evaluation of the disability under Diagnostic Code 5256, 5262, or 5263, respectively, is not appropriate.  

Notwithstanding the above, however, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor from December 14, 2009, through January 15, 2014, a separate 20 percent rating is warranted under Diagnostic Code 5258.  The evidence of record includes the Veteran's reported frequent episodes of joint locking, pain, and effusion and MRI evidence of effusion, thinning cartilage, and irregular meniscus with fluid, pain.  Crucially, during the December 2012 VA examination, the examiner noted left knee semilunar cartilage with frequent episodes of joint locking, pain, and effusion.  Moreover, during the April 2016 VA examination, the Veteran reported left knee swelling with fluid.  The Board notes that the evidence is unclear whether the semilunar cartilage was dislocated during the appeal period.  However, resolving all reasonable doubt in the Veteran's favor, the Board finds that these symptoms warrant the assignment of a separate 20 percent rating for residuals of meniscectomy resulting in disability comparable to dislocated semilunar cartilage with locking, pain, and effusion into the joint under Diagnostic Code 5258.  As a 20 percent rating is the maximum rating under Diagnostic Code 5258, there is no basis for a higher rating under this diagnostic code.

The Board points out that Diagnostic Code 5259 also provides for a single 10 percent rating for removal of symptomatic semilunar cartilage.  However, because the Veteran is now receiving a 20 percent rating under DC 5258 for symptoms relating to dislocated semilunar cartilage, to compensate him for this as well as removal of symptomatic semilunar cartilage would constitute pyramiding.  Esteban, 6 Vet. App. at 262.  

B.  From Mach 1, 2015

The Veteran was assigned a temporary total (100 percent) rating for left total knee replacement from January 16, 2014, to February 28, 2015.  As per regulation, the 100 percent rating was in effect for over a year following implantation of the prosthesis.  Since March 1, 2015, the Veteran has been in receipt of a 30 percent disability rating under Diagnostic Code 5055 for knee replacement or prosthesis. Hence, the Board will focus its analysis on evaluation of the post-surgery residuals.

The diagnostic code applicable to knee replacement is 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under Diagnostic Code 5055, a 100 percent rating is warranted for one year following implantation of the prosthesis, as was awarded in this case.  Following this one year period, the minimum rating is 30 percent.  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residuals weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5261, or 5262.

Considering the pertinent facts in light of the applicable rating criteria, the Board finds that the 30 percent disability assigned, from March 1, 2015, under Diagnostic Code 5055, for the minimum rating assignable following prosthetic replacement, is appropriate.  The evidence shows that the Veteran has been able to achieve full range of motion on flexion and extension.  See, e.g., VA examination report dated April 2016.  Additionally, there was no evidence of instability, weakness, or ankylosis.  As such, these findings demonstrate that there has been no evidence of weakness and that painful motion did not limit flexion or extension to a compensable degree.

A higher disability rating, 60 percent, is not warranted as there is no evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Neither the Veteran nor his representative have explicitly alleged that the appellant experienced such residuals, and to the extent they implicitly did so, the specific examination findings by a trained health care professional are of greater probative weight than the claimant's more general lay assertions.  Significantly, the clinical findings and testing results of record indicate that the 30 percent rating assigned from March 1, 2015 is more than would be assignable if the Veteran's residuals were considered intermediate, and were rated, by analogy, under diagnostic codes for evaluating musculoskeletal knee impairment, to include Diagnostic Codes 5256, 5261, or 5262. 

As indicated above, since March 1, 2015, the evidence of record does not demonstrate that painful motion limited flexion or extension to a compensable degree.  The Veteran's left knee disability was manifested by limitation of flexion to, at worst, 115 degrees with pain, and extension to, 0 degrees with pain.  Thus, a rating for limitation of flexion or extension would be noncompensable.  Hence, in combination these limitations would not result in a rating greater than the 30 percent he is currently receiving.  Although the Veteran experienced pain, that pain did not limit his motion to the extent to which it would warrant a higher rating under either Diagnostic Code 5260 or 5261, and therefore does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system").  
As there is no evidence of ankylosis, the Veteran would not be entitled to a higher rating under Diagnostic Code 5256.  All joint stability testing was normal, so the Veteran would not be entitled to a higher or separate rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  

C.  Both Periods

In assessing the severity of the Veteran's left knee impairment for each period under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno, supra;    Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.  

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected left knee impairment been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.  

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected left knee disability at all points pertinent to the current claim for increase.  The rating schedule fully contemplates the described symptomatology, to include limitation of motion, pain, and instability, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the Veteran's left knee disability. 

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final point, the Board notes that the matter of the Veteran's entitlement to a TDIU may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the Veteran is or has been actually or effectively rendered unemployable due to left knee disability at any pertinent point.  The Veteran reported to the April 2011 examiner that his employment involved climbing a ladder, which caused left knee pain.  However, the Veteran has not asserted that his service-connected left knee impairment y has caused unemployability or inability to obtain substantially gainful employment.  Under these circumstances, the Board finds that the matter of the Veteran's entitlement to a TDIU due to left knee disability has not been raised, and need not be not be addressed in conjunction with the higher rating claims on appeal.  

For all the foregoing reasons, the Board finds that that there is no basis for staged rating of the left knee disability at issue during each period under consideration, pursuant to Hart.  The Board has favorably applied the benefit-of-the-doubt doctrine in awarding a separate, 20 percent rating for disability comparable to left knee dislocated semilunar cartilage, from December 24, 2009 through January 15, 2014, but finds that the preponderance of the against assignment of any higher rating for any knee disability under consideration at any pertinent point..  See 38 U.S.C.A. § 5107(b) ;  38 C.F.R. §§ 3.102, 4.3;  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 








      (CONTINUED ON NEXT PAGE)
ORDER

The criteria for a rating in excess of 20 percent for left knee osteoarthritis status post lateral meniscectomy, prior to January 16, 2014, is denied. 

A separate, 20 percent rating for disability comparable to left knee dislocated semilunar cartilage, from December 24, 2009, through January 15, 2014, is granted, subject to the legal authority governing the payment of compensation.

The criteria for a rating in excess of 30 percent for left knee status post total arthroplasty, from March 1, 2015, is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


